PER CURIAM.
Finding that the rental contract between Alpha Rent-A-Car, Inc., [Alpha] and appel-lees was unambiguous and that Alpha’s waiver of uninsured motorist coverage offered by its insurer was effective against appellees, we reverse the partial summary judgment and remand the cause to the trial court with directions to dismiss the action. Guardado v. Greyhound Rent-A-Car, Inc., 340 So.2d 510 (Fla. 3d DCA 1976); Kohly v. Royal Indemnity Co., 190 So.2d 819 (Fla. 3d DCA 1966), cert. denied, 200 So.2d 813 (Fla.1967); § 627.727, Fla.Stat. (Supp.1984).
Reversed and remanded with directions.